Citation Nr: 0116867	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  99-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of a left elbow injury, with a subcutaneous mass.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran, C.C., and L.A.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from February 1989 to 
September 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Muskogee, 
Oklahoma, which denied an evaluation in excess of 40 percent 
for residuals of a left elbow injury, with a subcutaneous 
mass.

In connection with her appeal the veteran testified at a 
videoconference hearing in September 1999, and accepted such 
hearing in lieu of an in-person Travel Board hearing.  See 
20.700(e) (2000).  Transcripts of that hearing and a hearing 
before an RO Hearing Officer are associated with the claims 
file.

The veteran also perfected an appeal of the RO's denial of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU); 
however, such benefit was later granted, effective May 12, 
2000.  The veteran was informed that such decision 
represented a full grant of the benefit sought.  Thereafter, 
neither the veteran nor her representative addressed the 
total rating issue, to include the effective date of the 
grant.  Therefore, the Board has concluded that the veteran 
is satisfied with the RO's decision on the total rating 
issue.  Accordingly, it will not be further addressed in this 
decision by the Board. 

The Board further notes that in a rating decision dated in 
October 2000, the RO denied an increased rating for the left 
ankle, low back disorder, and for plantar fasciitis of the 
left foot; increased the evaluation assigned for post-
traumatic stress disorder from 50 to 70 percent; and, 
established entitlement to Dependents' Educational 
Assistance, effective May 12, 2000.  The RO advised the 
veteran as to that decision by letter dated December 4, 2000.  
To the Board's knowledge, the veteran has not filed a notice 
of disagreement as to any of those issues.  Accordingly, such 
are not within the Board's jurisdiction at this time and will 
be discussed no further herein.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 1991).

Finally, the Board notes that the RO denied service 
connection for a left hand disorder, claimed as secondary to 
the veteran's service-connected left elbow disorder, by 
rating decision dated in November 1997.  No notice of 
disagreement appears to have been received within one year of 
the RO's notification letter to the veteran.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (2000).  However, in her personal 
hearings and her substantive appeal, the veteran continues to 
argue that her left elbow disorder causes problems with her 
left hand.  To the extent such arguments may be interpreted 
as an application to reopen the secondary service connection 
claim, such matter has been neither procedurally prepared nor 
certified for appellate review, and is accordingly referred 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 ( 1995). 


FINDING OF FACT

1.  The veteran is right handed.

2.  Residuals of a left elbow injury, with a subcutaneous 
mass, are manifested by limitation of motion; functional 
impairment in excess of favorable ankylosis is not shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent 
residuals of a left elbow injury, with a subcutaneous mass 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.69, 4.71a, 
Diagnostic Code 5205 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the veteran's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096 (2000) was signed into law.  
This liberalizing law is applicable to the veteran's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The Board finds that the veteran is not prejudiced by its 
consideration of her claim pursuant to this new legislation 
insofar as VA has already met all obligations under the new 
law.  Specifically, the record reflects that the veteran has 
been informed of the requirements for establishing 
entitlement to an increased evaluation for her elbow disorder 
and has submitted pertinent evidence in support of that 
claim.  The RO has informed the veteran by its letters, the 
statement of the case, and supplemental statements of the 
case of the evidence needed to substantiate the claim and has 
advised her of the evidence it has obtained or has been 
unable to obtain.  

The claims file contains relevant records of treatment, and 
the RO has also obtained VA medical examinations that contain 
opinions addressing the relevant rating criteria.  The 
veteran has indicated the existence of no additional evidence 
pertinent to her claim.  In sum, the facts relevant to this 
claim have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the VCAA. 

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5205, unfavorable 
ankylosis of the elbow, at an angle of less than 50 degrees 
or with complete loss of supination or pronation warrants 
assignment of a 60 percent evaluation for the major extremity 
and a 50 percent rating for the minor extremity.  
Intermediate ankylosis, at an angle of more than 90 degrees, 
or between 70 degrees and 50 degrees, warrants assignment of 
a 50 percent evaluation for the major extremity and a 40 
percent evaluation for the minor extremity.  Favorable 
ankylosis, at an angle between 90 degrees and 70 degrees 
warrants assignment of a 40 percent evaluation for the major 
extremity and a 30 percent evaluation for the minor 
extremity.

38 C.F.R. § 4.71a, Diagnostic Code 5206 (2000), allows for 
the assignment of ratings from zero to 40 percent for the 
minor extremity, 50 percent for the major extremity, based on 
limitation of flexion.  To warrant assignment of a 50 percent 
rating, the major forearm flexion must be limited to 45 
degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5207 (2000), allows for 
the assignment of ratings from zero to 40 percent for the 
minor extremity, 50 percent for the major extremity, based on 
limitation of extension.  To warrant assignment of a 50 
percent rating, the major forearm extension must be limited 
to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208 
(2000) provides for a 20 percent rating where flexion of the 
forearm is limited to 100 degrees while extension is limited 
to 45 degrees.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2000).  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Factual Background

On a report of service medical history completed in February 
1988 the veteran indicated she is right-hand dominant.

VA examination in October 1991 revealed no obvious left elbow 
swelling, and a full range of left elbow motion without pain 
on motion.  The examiner noted a tender mass over the 
posterior olecranon.  There was no evidence of left hand 
swelling and left upper extremity neurologic examination was 
stated to be normal.

In a rating decision dated in January 1992, the RO 
established service connection for a tender subcutaneous mass 
of the left olecranon and assigned an initial 10 percent 
evaluation, pursuant to Diagnostic Code 7819, effective 
September 26, 1991.  The rating decision cites a medical 
report noting a left elbow injury incurred in February 1991, 
during service, with subsequent complaint of pain in the left 
elbow joint, radiating to the left hand.

VA examination in July 1994 revealed tenderness on palpation 
over the left elbow, with swelling.  Sensation was intact.  
The veteran manifested left elbow flexion/extension from 25 
to 180 degrees; abduction to 90 degrees, with restricted 
rotation; adduction within normal limits; and slow pronation 
and supination.  There was no radial or ulnar deviation.

By rating decision dated in January 1995, the RO increased 
the assigned rating to 40 percent, pursuant to Diagnostic 
Code 5205, effective May 16, 1994.

In July 1997, the veteran requested an increased rating for 
her left elbow.  In September 1997, she reported for a VA 
examination, complaining of pain, to include in the left arm.  
She indicated she was not able to work due to her arm, 
shoulder and hand problems.  The examiner noted that the 
veteran cried a lot and therefore he was unable to do a 
complete examination.  The veteran would not flex her arms 
over 90 degrees, and complained of pain during such 
examination.  There was a soft fatty-like mass, nontender on 
the arm and her grip strength was weak bilaterally.  The 
diagnoses included a lipoma of the left elbow.  The examiner 
dissociated the veteran's hand complaints from her elbow and 
further indicated there was no evidence of organic pathology 
in the hand.

In a statement received in October 1997, the veteran 
indicated she had very little motion in her left hand due to 
her in-service elbow injury and was thus unable to type or do 
computer work or to obtain employment.  

By rating decision dated in November 1997, the RO denied 
service connection for a left hand disorder, claimed as 
secondary to the veteran's service-connected left elbow 
disorder.  She did not appeal that decision.

The veteran presented for a VA examination in May 1998.  The 
examiner noted that prior X-rays of the left elbow had been 
normal.  The veteran complained of a generalized pain in the 
left upper extremity, particularly in the left hand, and also 
complained of a feeling of numbness in the entire left upper 
extremity with weakness in her hand causing her to 
intermittently drop things.  She reported that she was 
normally left-handed.  She described pain with any use of the 
left upper extremity.  

The May 1998 examiner noted that the veteran initially held 
her left hand with her fingers slightly flexed, but that 
otherwise the left upper extremity appeared grossly normal.  
There was no bony hypertrophy in the elbow.  The examiner 
noted a small subcutaneous mass over the posterior olecranon 
area that was movable.  The veteran complained of severe pain 
with any movement of the mass.  The examiner noted the 
veteran complained of severe pain with any palpation of the 
left elbow and forearm, but that the only objective change 
was the small subcutaneous mass.  The veteran had a full 
range of elbow motion, with crepitus; the examiner noted no 
expression of pain with just movement of the joint.  The 
veteran reported difficulty with full extension of all the 
fingers of the left hand, but the examiner noted such could 
easily be extended passively.  There were no objective 
changes in the left hand.  The veteran demonstrated a full 
range of motion of the digits.  There was at least moderate 
loss of gripping strength in the left hand when asked to 
grip, without pain.  The examiner noted no objective 
neurologic changes, just the veteran's complaints of a 
feeling of lost sensation in the entire left upper extremity.  
The assessment was old injury to the left elbow, symptomatic.  
The functional loss secondary to pain was stated to be 
moderately severe by history, without objective changes to 
explain the severity of the pain, and without evidence of 
muscle mass changes.  The examiner concluded that the veteran 
had multiple somatic symptoms with other problems and that 
she most likely had a psychogenic overlay in her 
musculoskeletal symptomatology.

VA outpatient records dated in August 1998 indicate the 
veteran attended occupational therapy for her left elbow.  
She was holding the extremity in a protective position and 
did not actively initiate using it.  She was thereafter 
fitted with an elbow sleeve on the left for protection of the 
bursa.  She had grip strength of 4/5 and pronation strength 
of 4/5.  Later in August, she reported some remaining 
swelling and tenderness with use of the elbow sleeve.  In 
September 1998, the veteran was noted to have increased edema 
in the left hand.  The occupational therapist noted it was 
difficult to determine whether the swelling was caused by the 
elbow sleeve the veteran was wearing or due to decreased hand 
use secondary to the patient guarding the extremity.  The 
veteran complained of pain from her elbow to her fingers.  
The therapist indicated symptoms were not consistent with a 
diagnosis of lateral epicondylitis or carpal tunnel.  
Symptoms consistent with bursitis were noted.  Later in 
September 1998, the veteran was seen at a VA facility with 
complaints of pain and swelling around the olecranon process.  
She was measured for an elbow sleeve to provide support 
without limiting the range of motion.

In a statement received in November 1998, the veteran 
indicated her elbow had worsened, causing her left hand to 
drop things and rendering her unemployable.  In her 
substantive appeal the veteran complained of having little or 
no motion and strength in her left upper extremity, and 
continued to complain of problems with her hand.

In August 1999, the RO received an unsigned statement from 
one of the veteran's co-workers who reported the veteran's 
left hand had been swollen one morning at work and the 
veteran complained of pain and numbness.  Also received was a 
physician's statement that the veteran was not to work for 
several days due to a left "tennis elbow."  

In August 1999, the veteran testified at an RO hearing.  She 
reported receipt of steroid tablets in connection with 
outpatient therapy in August 1999 and also reported the use 
of an elbow sleeve.  Her representative indicated she had had 
to cut down the time she worked per week due to her elbow and 
also referenced a typing test given in July 1998 in 
connection with a job application, that showed she was not 
effective.  The veteran indicated she had been fired from one 
job due in part to being ill with her elbow and also by 
reason of a problem with her supervisor.  Transcript at 1-2.  
The veteran indicated she was unable to work the week prior 
to the hearing, stating she couldn't even get dressed due to 
her arm and hand.  Transcript at 6.

A VA outpatient record dated in August 1999 indicates the 
veteran presented with complaints of left elbow pain.  
Examination revealed moderate inflammation of the left elbow 
bursa, that was very tender to palpation, without redness.  
The impression was bursitis.  

In September 1999, the veteran testified via video conference 
before the undersigned, along with two witnesses.  She 
testified that her elbow problems had rendered her unable to 
do clerical work, the work for which she is trained.  
Transcript at 5.  The veteran's mother testified that the 
veteran's hand would swell so that she was unable to use it.  
Transcript at 9.  

The claims file also contains records pertinent to the 
veteran's employment, showing performance problems in 
accepting and returning patient effects for which she was 
responsible.  Records are negative for employer note of left 
elbow problems causing or contributing to workplace 
performance problems.

In May 2000, the veteran presented for a fee-basis VA 
examination.  She complained of tingling, pain, weakness and 
numbness in the area around her elbow and forearm.  She 
reported such symptoms were constant and stated she treated 
them with anti-inflammatory medicine and rest.  She reported 
restrictions in her ability to use her left arm repetitively.  
The VA examiner noted the veteran to be right-handed.  

The May 2000 examination report shows the veteran evidenced a 
normal range of left elbow motion, set out as an average 
range of flexion-extension to 145 degrees; retained active 
flexion to 145 degrees; and, extension of zero degrees.  The 
examiner also noted pronation from the neutral position to 80 
degrees and supination from the neutral position to 85 
degrees, without note of crepitus, swelling, effusion, 
tenderness, heat, redness, drainage, instability or weakness 
of the left elbow or arm.  A nontender mass at the left elbow 
was noted.  Motor system testing showed no muscle atrophy, 
rigidity, spasticity, abnormal movements, cyanosis clubbing 
or edema.  Reflexes were normal, as were sensation and motor 
strength.  The examiner stated that the diagnoses remained 
unchanged and left the veteran with mild functional 
limitations with restrictions on heavy or repetitive lifting 
with the left arm.  The examiner commented that based on the 
veteran's subjective complaints, she had a moderate amount of 
pain from her left elbow condition and, on repetitive use, or 
with flare-ups, moderate functional limitations.  The 
examiner also stated that there was no evidence of neuritis, 
neuropathy, or radiculopathy in the left upper extremity.

Analysis

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69.  The veteran in this case identified 
herself as right-hand dominant during service and prior to 
her injury.  Although she later told a physician she 
predominantly uses her left hand, the Board finds the in-
service report of handedness more probative as such statement 
was made independent of her VA compensation claim.  There is 
no medical evidence contradicting the conclusion that the 
veteran is right-hand dominant.  Thus, for VA purposes, her 
left elbow is part of her minor, non-dominant extremity.

The veteran is currently in receipt of a 40 percent 
evaluation under Diagnostic Code 5205.  38 C.F.R. § 4.71a, 
Diagnostic Code 5205 provides for evaluation of ankylosis of 
the major (dominant) and minor (non-dominant) elbow.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Here the Board notes that the competent medical evidence of 
record shows the veteran to retain useful motion in her left 
elbow; there is no clinical evidence of immobility of that 
joint.  At most, the veteran's pronation and supination were 
described as slow in July 1994, and, in July 1997, the 
veteran refused to flex her arms over 90 degrees.  In May 
1998, however, she was noted to have a full range of motion 
and in May 2000, the examiner indicated the veteran did have 
motion in her left elbow.  

Moreover, even with consideration of functional loss due to 
pain, the examination evidence reflects a good range of elbow 
motion.  Despite the veteran's complaints of pain on use and 
with flare-ups, and elbow disability of a severity to render 
her unable to perform activities to some activities, the 
May 2000 examiner specifically noted the absence of crepitus, 
swelling, effusion, tenderness, heat, redness, instability, 
weakness, atrophy, or abnormal movement.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The examiner concluded that the 
veteran's complaints, even during flare-ups, resulted in no 
more than moderate functional impairment.

The medical evidence clearly demonstrates that the functional 
impairment does not more nearly approximate the unfavorable 
ankylosis required for a 50 percent evaluation for the minor 
extremity under Diagnostic Code 5205.  Thus, a higher 
evaluation under Diagnostic Code 5205 is not warranted.

The Board notes that none of the other potentially applicable 
Diagnostic Codes authorize an evaluation in excess of 40 
percent for functional impairment of the elbow of the minor 
extremity.  

Finally, the Board notes that a separate compensable 
evaluation is not warranted for the veteran's left elbow mass 
under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2000), which 
provides for evaluation based on ulceration, exfoliation, 
itching and/or disfigurement, and provides for a compensable 
evaluation where such symptoms are on an exposed or extensive 
area.  The veteran's mass is consistently described as small 
by the physicians of record, and is in an unexposed area.  
Thus, evaluation under Diagnostic Code 7806 would not provide 
for a compensable evaluation.

The Board also notes that examination reports of record 
consistently note that neurologic evaluation is negative for 
pathology of the elbow so as to account for the veteran's 
complaints of pain and sensory changes and warrant 
consideration under 38 C.F.R. § 4.124a (2000).  

With respect to the veteran's complaints that her pain 
radiates to the hand, the Board emphasizes she is not 
service-connected for such disability, nor is the matter 
within the Board's jurisdiction at this time.  Rather, such 
has been referred to the RO for action as appropriate.  The 
evaluation of the veteran's left elbow disability would not, 
in any case, be affected were the veteran's left hand 
disability to be separately service-connected inasmuch as the 
Schedule contains codes pertinent to the evaluation of 
disability affecting the hand and/or evaluation of neurologic 
disability that are separate and apart from those under which 
the veteran's 40 percent elbow rating is assigned.

Finally, the Board has considered whether the veteran's claim 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an extra-
schedular disability rating is warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

The Board recognizes the veteran's report of having lost 
substantial time from work due to her elbow complaints and 
her arguments that such alone render her unemployable.  
However, the veteran has not identified any factors which may 
be considered to be exceptional or unusual.  There is no 
indication of surgery or hospitalization for her elbow since 
service.  Although she claims to have missed time from work 
and to even have lost an employment position due, at least in 
part, to elbow problems, the evidence itself reflects the 
veteran's service-connected PTSD as well as other service-
connected disabilities played a role in past employment 
performance problems.  The veteran has, in fact, been awarded 
TDIU based on consideration of the combined effects of her 
service-connected disabilities on her employability.  

Pertinent to her elbow, in and of itself, the percentage 
ratings under the Schedule are themselves representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  That 
provision speaks directly to the facts of this case.  The 
veteran has demonstrated no unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate for 
rating her left elbow. The evidence of record does not 
reflect any factor which takes the veteran's elbow 
complaints, of themselves, outside of the norm, or which 
presents an exceptional or unusual disability picture.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Rather, she complains of a 
limitation of movement, accompanied by pain and other 
symptoms resulting in functional loss.  Such symptoms are 
directly contemplated in the schedule and in the 40 percent 
rating currently assigned.  Accordingly, the Board determines 
that referral of this case for extra-schedular consideration 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 40 percent for residuals of a left 
elbow injury, with a subcutaneous mass, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

